United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1610
                       ___________________________

                                   Ju Qin Wu

                           lllllllllllllllllllllPetitioner

                                         v.

             Eric H. Holder, Jr., Attorney General of United States

                          lllllllllllllllllllllRespondent
                                  ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                          Submitted: January 3, 2014
                            Filed: January 9, 2014
                                [Unpublished]
                               ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Ju Quin Wu petitions for review of a February 2013 order of the Board of
Immigration Appeals (BIA), which upheld an immigration judge’s March 2011
adverse decision, which followed a remand from the Second Circuit Court of
Appeals.1 After careful consideration of the petition, we find no basis for reversal.
We conclude that substantial evidence supported the BIA’s determination that Wu
failed to establish a clear probability of persecution in China, even assuming Wu was
credible. See Wijono v. Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (applicant
seeking withholding of removal has burden to show clear probability of persecution;
BIA decision denying withholding of removal is reviewed under substantial-evidence
standard). We also conclude that Wu’s due process rights were not violated when the
immigration judge denied his request for a continuance at the final hearing, see
Salkeld v. Gonzales, 420 F.3d 804, 809-10 (8th Cir. 2005), and that the BIA did not
abuse its discretion in denying Wu’s motion to reopen the asylum proceedings, cf. Li
Yun Lin v. Mukasey, 526 F.3d 1164, 1165-66 (8th Cir. 2008) (per curiam).
Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                         ______________________________




      1
          Ai Fang Xie v. Gonzales, 208 Fed. Appx. 51 (2d Cir. 2006) (unpublished
order).

                                         -2-